Citation Nr: 1404523	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent disabling for peripheral neuropathy of the right upper extremity, for accrued benefits or substitution purposes.

2. Entitlement to an evaluation in excess of 40 percent disabling for peripheral neuropathy of the left upper extremity, for accrued benefits or substitution purposes.

3. Entitlement to payment of special monthly compensation (SMC) based upon loss of use of both upper extremities, for accrued benefits or substitution purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to March 1971.  He died in September 2012; the appellant is the Veteran's surviving spouse.  Her request to be substituted as the claimant for the purposes of this appeal to completion was granted by the Court of Appeals of Veterans Claims (Court) in May 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which provided 40 and 50 percent respective ratings for the Veteran's bilateral upper extremity neuropathy.

The Veteran requested a Board hearing in his June 2009 Form 9 appeal, but later submitted an October 2009 request to cancel the hearing.  Based thereon, the Veteran's request for a Travel Board hearing is considered withdrawn, and these matters are ready for further review.

In an August 2012 Board decision, prior to his death, the Board denied the Veteran's claim for increased ratings for his bilateral upper extremity neuropathy.  The Veteran appealed the denials to the Court, but died prior to a decision on the matter.  In May 2013, the Court, via a Joint Motion to Remand, (with the appellant substituted for the deceased Veteran) vacated the Board's August 2012 decision due to the Board's failure to address whether the Veteran was entitled to special monthly compensation for loss of use of his arms.  The Joint Motion also vacated the denials of increased ratings for bilateral upper extremity peripheral neuropathy as intertwined with the issue of entitlement to SMC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board's following decision is based upon review of the paper and virtual VA claims file.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right upper extremity peripheral neuropathy was manifested by no more than severe incomplete paralysis; complete paralysis was not shown.

2.  The evidence shows that the Veteran's left upper extremity peripheral neuropathy was manifested by no more than severe incomplete paralysis; complete paralysis was not shown.

3.  Resolving reasonable doubt in the appellant's favor, the Veteran is shown to have had a disability equivalent or akin to that of loss of use of the upper extremities/hands.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for peripheral neuropathy, right upper extremity, for the purposes of accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy, left upper extremity, for the purposes of accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8515.

3.  The criteria for entitlement to special monthly compensation based on the loss of use of the upper extremities, including the hands, for the purposes of accrued benefits,  are met.  38 U.S.C.A. §§ 1114, 1155, 5107; 38 C.F.R. §§ 3.350, 4.63.

4.  Prior to his death the Veteran was in receipt of SMC at the rate of R-1, the criteria for a higher rate of SMC for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1114(l)-(r), 5107; 38 C.F.R.§§ 3.350(a)-(h), 3.352(b), 4.7.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issue of entitlement to a higher rate of SMC, for purposes of accrued benefits/substitution was added to the appeal by the Court in its May 2013 order, and was specifically addressed via the Joint Motion for Remand co-authored by the appellant's representative. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.VA has obtained available service treatment records; private medical records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and, afforded her the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In December 2012, the appellant was provided with notice regarding accrued benefits and substitution benefits and the difference between the two terms.  

In this case, the Veteran died while appealing a Board denial to the Court.  The appellant was substituted as the claimant just prior to the Court's Joint Motion for Remand.  She was the appellant during the Joint Motion for Remand, and was therefore provided information regarding special monthly compensation and the Veteran's service-connected disabilities prior to his death at the Court level.  Additionally, review of the claims file reveals that she would submit evidence for the Veteran, written by her, in support of his peripheral neuropathy claims.  The Veteran was provided adequate notice prior to the Board's August 2012 decision.  The appellant has not been provided additional notification by the RO regarding her claims after they were remanded from the Court.  However, she has demonstrated actual knowledge of what type of information and evidence was needed to substantiate her claims, and the absence or deficiency of particular notice letter in this case has been harmless error.  The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), has had a meaningful opportunity to participate in the development of her claim, and has been represented in her claims.  She is not prejudiced by the notice deficiency along the way.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also must make reasonable efforts to assist the appellant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While substitution appeals are different from accrued benefits because the evidence is not limited to the record at the time of the Veteran's death, the appellant has not indicated that any additional records are missing.   In connection with the current appeal, VA has obtained the Veteran's treatment records, prior statements and death certificate.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Laws and Regulations

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the veteran's death.  This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Since in this case the Veteran died following the date of enactment, the revised provision is applicable.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299. 

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4). 

As indicated here, however, the appellant's is a substituted eligible survivor of the Veteran.  Unlike prior accrued benefits claims, where there has been substitution under 38 U.S.C.A. § 5121A the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.


Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. §  4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id. However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the upper extremities is rated under Diagnostic Code 8515, paralysis of the median nerve.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8515 provides a 40 percent rating for severe incomplete paralysis (50 percent for the major extremity), and a 60 percent rating for complete paralysis (70 percent for the major extremity).  The Veteran was right hand dominant.

Diagnostic Code 8515 defines "complete paralysis" of the median nerve as including symptomatology as follows: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a. 

The term "incomplete paralysis" in evaluating peripheral nerve injuries "indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration."  See Note, Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124(a).

Prior to his death, the Veteran's service-connected peripheral neuropathy of the right upper extremity was assigned a 50 percent (major) disability rating, and his left upper extremity was currently assigned a 40 percent rating (minor), both effective October 31, 2007.

During an Aid and Attendance VA examination in January 2007, the Veteran reported that he was independent in toileting but that he was unable to fully dress himself due to difficulties with socks and buttons.  On examination, he had difficulty opposing his thumb and fifth finger, but his grip was fairly strong bilaterally.  He had a coarse tremor in his left hand that was worse than that of his right hand.  He did not have any amputations.  He had normal elbow and wrist motion.  

In March 2007, the Veteran reported his wife had been injured and he had taken over her "chores" around the house.  In April 2007, he argued that he had "virtual nonuse of his arms."  In May 2007, he complained of a recent onset of right arm numbness.  In November 2007, he reported that he self-administered his medications.

In a December 2007 statement, the Veteran noted that he had severe pain in his hands and tremors which made him unable to load his insulin needles.  He reported his wife loaded his insulin needles, helped him with his socks and buttoning his clothing and turning down his collars.  He reported that he dropped "everything" and generally could not get down to pick up what he dropped.  He could not cut his food with a knife and fork and reported that he ate with a soup spoon.

During a March 2008 VA examination, the examiner noted the Veteran's history of longstanding insulin-dependent diabetes mellitus diagnosed over 20 years ago, with "severe" neuropathy, as well as his history of status post cerebral vascular accident in 1996 with tremors (of his upper extremities, and in that regard, the Board notes that the Veteran is 100 percent service-connected for residuals of the CVA with upper extremity tremors).  The Veteran reported that he had no feeling in his hands, worse on the left than the right, but that he did have feeling in his arms.  It was noted that the Veteran reported a worsening loss of feeling in his hands over the last three or four years, and that prior to he "was able to do almost everything."  See, e.g., VA Examination Report, May 2006 (in the last year the Veteran reported developing numbness and tingling in his fingers and difficulty handling objects and dropping things); VA Examination report, January 2007 (able to feed himself and wash himself).  The Veteran reported that he is unable to put his shoes or socks on, he cannot button his shirts or pants, he cannot comb his hair, prepare insulin syringes, sign his name, turn pages in a book, that it is difficult to grab things and hold onto them, and he has to use a bigger spoon when eating as well as a bib.  He also reported pain and burning sensations, as well as cold sensations in his hands.

The examiner noted that the Veteran was right hand dominant.  Both middle fingers were noted as hanging up. Dorsiflexion of the wrists was noted as zero to sixty degrees bilaterally.  Volar flexion was noted as zero to 60 degrees on the right and to 65 degrees on the left. Radial deviation was to 10 degrees bilaterally and ulnar deviation to 35 degrees bilaterally.  Active range of motion did not produce any weakness, fatigue, or incoordination. There was no additional loss of range of motion with repetitive movement.  The Veteran's hands showed no deformities or swelling. Loss of monofilament testing was shown in the fourth and fifth fingers of both hands, but he could feel the other fingers.  He could also feel the palmar surface of both hands and the dorsal surfaces.  Good vibratory sensation was shown in both hands and upper extremities.  Deep tendon reflexes were 1+ and equal in both upper extremities.  He could come within an inch of touching his right thumb to his fifth finger, and he could touch his thumb to all other fingers on his right hand.  On his left hand, his thumb came about a half an inch short of touching his palm. Severe tremors in both hands were noted.  Full extension of all fingers on both hands was noted, as well as good strength with pushing up on all fingers with both hands. A diagnosis of peripheral neuropathy of the upper extremities, primarily in both hands, with difficulty putting on shoes and socks, buttoning buttons, combing his hair, preparing insulin syringes, turning pages in books, signing his name, grabbing or holding onto things, and struggles with eating was recorded.

In November 2011, the Veteran complained of frequently dropping things and difficulty holding cups.  Despite his complaints of limited upper extremity mobility, and even that they were of nonuse, in December 2011 he sought training for adaptive use of an automobile which would be used via hand controls.

Applying the pertinent rating criteria to the facts in the instant case, the Board finds that the preponderance of the evidence is against granting higher ratings for the Veteran's upper extremity peripheral neuropathy.  As noted above, higher ratings are only provided under Diagnostic Code 8515 for complete paralysis. 

In this case, however, while the Board acknowledges that the Veteran's peripheral neuropathy was severe and that he reported that was unable to perform certain activities of daily living as a result, he is nevertheless shown to have had some use of his hands.  That is, complete paralysis of either upper extremity was not shown.  As shown above, the Veteran was able to move his hands at examination, and he received training on hand controls for driving purposes.  While the Board acknowledges that the Veteran, as a lay person, is competent to report symptoms of, for example, loss of feeling or sensation in his hands, the Board notes that, generally, statements made for the purpose of medical diagnosis or treatment, such as the Veteran's request for hand control training to drive a van in December 2011, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992). 

The Board notes that there is no diagnostic code that would provide the Veteran with higher ratings for his upper extremity peripheral neuropathy.  Complete paralysis of all intrinsic muscles in the hand is not shown so as to warrant higher ratings (70 and 60 percent) under Diagnostic Code 8512.  Paralysis of all radicular groups (including the neck and rotation of the arm and flexion of the elbow, etc) is not shown so as to warrant consideration under Diagnostic Code 8513.  Complete paralysis of the radial nerve was not shown with symptoms including total drop of the hand and fingers, wrist and fingers perpetually flexed, etc. so as to warrant to warrant higher ratings (70 and 60 percent) under Diagnostic Code 8514.  Finally, complete paralysis of the ulnar nerve, manifested by symptoms such as griffin claw, was not shown so as to warrant higher ratings (70 and 60 percent) under Diagnostic Code 8516.

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for peripheral neuropathy of the upper extremities, but the Veteran does not meet those criteria because no complete paralysis is shown - the Veteran still has some use of his hands.  He did not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for his service-connected disabilities are adequate.  In this decision, the Board is providing the appellant with additional SMC for the loss of use of the hands, which additionally addresses the Veteran's complained of symptoms prior to his death.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.  The Veteran's disability picture was contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Special Monthly Compensation

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200   (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

In a November 2007 statement, one month after his claim for increased ratings for bilateral upper extremity peripheral neuropathy, the Veteran stated that he "did not wish to submit a claim for quadriplegia...[but, he] had almost totally lost use of [his] upper extremities."  He reported that his upper extremity peripheral neuropathy was the same condition as his lower extremity neuropathy, for which the Veteran was in receipt of SMC.  As such, the Board finds that the claim for SMC for the loss of use of the upper extremities is properly on appeal.

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to this claim, the Veteran was awarded SMC  at the L-1 level effective from December 14, 2005 based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114(l)  and 38 C.F.R. § 3.350(b).  This is referred to as the L-rate.  He was additionally awarded SMC at the L-1 level for loss of use of both feet from January 31, 2003.

The Veteran was awarded SMC at the P-1 rate for the rate intermediate between subsection (l) and (m) due to loss of use of both lower extremities due to peripheral neuropathy and peripheral vascular disease with additional disabilities independently ratable at 50 percent or more from January 31, 2003 to December 13, 2005.

The Veteran was awarded SMC at the R-1 level for being authorized for the maximum P rate and being in need of regular aid and attendance from December 14, 2005.

Resolving reasonable doubt in the appellant's favor, the Board finds, based on the evidence above, that the Veteran met the requirements for special monthly compensation based on loss of use of hands based due to his loss of use of acts of grasping and manipulation for the period on appeal. 

In summary, the Board concludes that the preponderance of the evidence is against the claims for ratings in excess of 50 percent for peripheral neuropathy of the right upper extremity and 40 percent for peripheral neuropathy of the left upper extremity, but in favor of the claim for SMC for loss of use of both hands under 38 U.S.C.A. § 1114(m).  The benefit of the doubt rule is not for application for the increased rating claims, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  See Hart, 21 Vet. App. at 510.


ORDER

Entitlement to an evaluation in excess of 50 percent disabling for peripheral neuropathy of the right upper extremity, for accrued benefits or substitution purposes is denied.

Entitlement to an evaluation in excess of 40 percent disabling for peripheral neuropathy of the left upper extremity, for accrued benefits or substitution purposes is denied.

Entitlement to payment of special monthly compensation (SMC) based upon loss of use of both upper extremities, for accrued benefits or substitution purposes is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


